 

Case 3:20-cr-03157-CAB Document 39 Filed 05/03/21 PagelD.88 Page 1 of 3

* Fad

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT-OF CALIFORNIA

__ UNITED STATES OF AMERICA, »§ SUDGMENTIN_A CRIMINAL CASE.

 

 

 

 

 

Vv. : (For Offenses Committed On or After November 1, 1987)
BRENN AN TREY LEWIS (1) Case Number: . 20CR3 1 Se AB ee
JULIE A, BLAIR Fi LE D
Defendant’s Attorney :
USM Number 97423298 . MAY 0 3 7021
LL] - ;
THE DEFENDANT: , CLERK, U.S.CISTAICT COURT

SOUTHERN DISTAIC] OF CALIFORNIA

[x] “pleaded guilty to count(s) == ONE (1) OF THE ONE-COUNT INFORMATION LBY Be DEPUTY

L] was found guilty on count(s)

 

 

 

 

afier a plea of not guilty. .
- Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s);

 

Count
Title & Section , Nature of Offense Number(s)
18USC 111 | ASSAULT ON A FEDERAL OFFICER 1
The defendant is sentenced as provided in pages 2 through 3 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
[] The defendant has been found not guilty on count(s)
L] Count(s) , ‘is dismissed on the motion of the United States.

 

Assessment : $100.00
| Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
waived and remitted as uncollectible. ‘

L] JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine LI Forfeiture pursuant to order filed , included herein.

TP IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
Judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

April woul |}

Date of Imposition ¢f Sentence

 

 

HON. Cathy Ann Behtivengo
UNITED STATES DISTRICT JUDGE

 
Case 3:20-cr-03157-CAB . Document 39 Filed 05/03/21 PagelD.89 Page 2 of 3

. » ah.

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: BRENNAN TREY LEWIS (1) ' Judgment - Page 2 of 3
CASE NUMBER: 20CR3157-CAB

IMPRISONMENT

TIME SERVED (226 DAYS).

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
O at AM. on .

 

[] as notified by the United States Marshal.

O The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Li onor before
O as notified by the United States Marshal.
Fl as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

at , with a certified copy of this judgment,

 

 

UNITED STATES MARSHAL

 

By | DEPUTY UNITED STATES MARSHAL

20CR3157-CAB
 

Case 3:20-cr-03157-CAB Document 39 Filed 05/03/21 PagelD.90 Page 3 of 3

1 alll,

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case |

 

DEFENDANT: BRENNAN TREY LEWIS (1) Judgment - Page 3 of 3
CASE NUMBER: 20CR3157-CAB
UNSUPERVISED RELEASE
~~ Upon release from imprisonment, the defendant will be on unsupervised release ‘for a teri of:~ ~ oe
THREE (3) YEARS.
MANDATORY CONDITIONS

1. The defendant must not commit another federal, state or local crime.

2. The defendant must not unlawfully possess a controlled substance,

3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.

C]The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
risk of future substance abuse. (check if applicable)
4, (The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
a sentence of restitution. (check if applicable) |
IThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

6.. OThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §.

7

~ 20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in

the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
applicable)
[The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.

20CR3157-CAB

 
